Citation Nr: 0027268	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-13 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to an effective date earlier than August 5, 
1998, for a grant of a 100 percent rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in a 
reserve component from June to December 1961, and on active 
duty from September 1964 to June 1967.

On July 29, 1993, the veteran filed claims at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, for service connection for post-traumatic stress 
disorder (PTSD), bilateral hearing loss, and bilateral 
tinnitus.  In July 1994, the RO granted the claim of service 
connection for PTSD and assigned a 30 percent rating, 
effective from the date of claim-July 29, 1993.  The RO 
denied as not well grounded the claims of service connection 
for hearing loss and tinnitus.  The RO notified the veteran 
of the decision later in July 1994, and he did not appeal.  
See 38 C.F.R. §§ 20.302, 20.1103 (1994) (an appeal is 
initiated by the submission of a notice of disagreement 
within a year of the notification letter; a decision not 
appealed is final).

The veteran underwent a VA psychiatric evaluation in December 
1995 to assess the severity of his PTSD, and in March 1996 
the RO determined that he was not entitled to a higher rating 
for it.  He appealed the RO's decision concerning the rating 
for his PTSD to the Board of Veterans' Appeals (Board).  In 
his April 1996 substantive appeal pertaining to this claim, 
he again claimed entitlement to service connection for 
hearing loss and tinnitus.  The RO determined in December 
1996 that his claims of service connection for hearing loss 
and tinnitus were well grounded, but that service connection 
still was not warranted for these conditions.  He appealed 
the RO's decision to the Board.

During the pendency of the appeal to the Board, the RO 
continued to deny service connection for the hearing loss and 
tinnitus.  However, the RO increased the rating for the 
PTSD-initially from 30 to 50 percent, with a temporary total 
rating of 100 percent also assigned under the provisions of 
38 C.F.R. § 4.29.  Later the rating was increased from 50 to 
70 percent, with additional temporary total ratings assigned 
pursuant to 38 C.F.R. § 4.29, and ultimately from 70 to 100 
percent in a November 1999 rating decision.  Therefore, since 
the veteran eventually received the maximum possible rating 
for his PTSD, that issue has been resolved.  See AB v. Brown, 
6 Vet. App. 35 39 (1993).  However, he has appealed for 
an effective date earlier than August 5, 1998, for the award 
of the 100 percent schedular rating for the PTSD.  He also 
has continued his appeal for service connection for hearing 
loss and tinnitus.


FINDINGS OF FACT

1.  The veteran engaged in combat against enemy forces in 
Vietnam and received, among other awards, the Combat Infantry 
Badge (CIB).

2.  In July 1994, the RO denied-as not well grounded-the 
veteran's claims of service connection for hearing loss and 
tinnitus; the RO granted service connection for PTSD and 
assigned a 30 percent rating effective from the date of the 
veteran's claim; the RO notified him of the decision later 
that month, and he did not appeal either the rating or 
effective date assigned for his PTSD or the denial of service 
connection for the hearing loss and tinnitus.

3.  In a statement prepared on December 14, 1996, the 
veteran's primary treating psychiatrist at the VA Medical 
Center in Syracuse, New York, indicated that the veteran was 
unemployable due to the severity of his PTSD.

4.  Some of the evidence that has been added to the record 
since the RO's July 1994 decision is not duplicative of the 
evidence that was on file when that decision was made; the 
newly received evidence suggests that the veteran's bilateral 
sensorineural hearing loss and bilateral tinnitus are at 
least as likely as not a residual of acoustic trauma that he 
sustained from prolonged noise exposure during his 
combat experiences in Vietnam.


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted since the 
July 1994 RO decision denying claims of service connection 
for hearing loss and tinnitus, the requirements to reopen 
these claims have been met.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 
(1999).

2.  The claims of service connection for hearing loss and 
tinnitus are well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

3.  The veteran has bilateral sensorineural hearing loss and 
bilateral tinnitus that are the result of an injury incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (1999).

4.  An earlier effective date of December 14, 1996, is 
warranted for the award of a 100 percent rating for service-
connected PTSD.  38 U.S.C.A. §§ 101, 105, 1110, 1155, 5107, 
5110, 7105 (West 1991); 38 C.F.R. §§ 3.105, 3.109, 3.155, 
3.157, 3.303, 3.400, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss and Tinnitus

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained 
while on active duty or active duty for training in the 
military, or for aggravation during service of a preexisting 
condition beyond its natural progression.  38 U.S.C.A. 
§ 1110;  38 C.F.R. § 3.303(a).  Organic diseases of the 
nervous system-including sensorineural hearing loss-will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is refutable by probative evidence to the 
contrary.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The RO initially denied the veteran's claims of service 
connection for bilateral hearing loss and tinnitus in July 
1994, concluding that the claims were not "well grounded"-
meaning at least plausible or capable of substantiation.  
38 U.S.C.A. § 5107(a); see also Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  In denying the claims, the RO considered his 
service medical records (SMRs), which were completely 
unremarkable for evidence of complaints (symptoms, etc.), 
treatment or a diagnosis of either hearing loss, including 
sensorineural hearing loss, or tinnitus ("ringing in his 
ears").  The SMRs showed that his hearing acuity was within 
normal limits on all of the occasions that it was tested 
while he was in the military, and there also was no medical 
evidence of a sensorineural hearing loss within the one-year 
presumptive period after service, or for several ensuing 
years.  The other evidence considered by the RO included the 
veteran's service personnel records, including his DD Form 
214 and DA Form 20 file, which confirmed that he had engaged 
in combat against enemy forces in Vietnam and as a result 
received, among other awards, the Combat Infantry Badge 
(CIB).  Still other evidence considered by the RO included 
reports of audiometric and related medical evaluations that 
the veteran had undergone during the years since service, 
including in June 1982, March 1992, April 1992, May 1993, 
June 1993, and September 1993, when he either complained of 
experiencing hearing loss and tinnitus and/or the conditions 
were actually diagnosed.  However, the RO found the evidence 
insufficient to suggest that either hearing loss or tinnitus 
was a residual of the veteran's service in the military, 
including any acoustic trauma that he may have sustained from 
prolonged noise exposure while engaged in combat against 
enemy forces in Vietnam.

Later in July 1994, the RO notified the veteran of its 
decision, and of his procedural and appellate rights.  
However, he did not appeal.  Thus, the RO's decision became 
final and binding based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.302, 20.1103 (1994).  Consequently, to reopen the claim 
and warrant further consideration on the merits, there must 
be "new" and "material" evidence of record since the July 
1994 decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claims and adjudicate them de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the July 1994 RO decision 
includes the report of a January 1996 VA audiology evaluation 
the veteran underwent, on referral, for complaints of 
increasing tinnitus and a possible high frequency hearing 
loss that were causing a worsening of his speech recognition.  
The hearing test confirmed that he had both a bilateral 
sensorineural hearing loss and tinnitus; that he had 
experienced these conditions for "many years;" and that he 
had a history of noise exposure in service-albeit with 
additional noise exposure after service in his civilian 
occupation (which other records show was as a bus mechanic, 
driver, and shop foreman).  Thus, inasmuch as the results of 
the VA audiology evaluation, particularly when considered 
with the other evidence of record, confirm that the veteran 
currently has a bilateral sensorineural hearing loss and 
tinnitus (i.e., current disability)-and has had for "many 
years"-and that both of these conditions are at least 
partly a residual of prolonged noise exposure while in the 
military (medical nexus), which was not established when the 
RO denied these claims in July 1994, this evidence is both 
new and material and therefore sufficient to reopen these 
claims.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

The preliminary determination that must be made upon 
reopening a claim is whether it is "well grounded"-which, 
as alluded to earlier, means at least "plausible...or capable 
of substantiation."  See Elkins v. West; 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  In this case, the evidence cited for reopening 
the claims for hearing loss and tinnitus is also sufficient 
to well ground these claims-for essentially the same 
reasons.  See Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  The evidence shows current 
diagnoses (including evidence showing that the veteran has 
impaired hearing under § 3.385) and a nexus to noise exposure 
in service.  

The Board also believes that the evidence cited for reopening 
these claims, and for finding them well grounded, is 
sufficient to grant service connection.  The veteran's 
service personnel records, including his DD Form 214 and DA 
Form 20 file, confirm that his tour of duty in Vietnam often 
involved engaging in combat against enemy forces.  Indeed, it 
was on the basis of those traumatic experiences that his PTSD 
was service connected and he received, among others, the 
Combat Infantry Badge (CIB).  This meritorious commendation 
is prima fascia evidence of combat service.  See VAOPGCPREC 
12-99 (October 18, 1999).  And his allegations of prolonged 
noise exposure coincident with such service in Vietnam are 
otherwise consistent with the duties and responsibilities 
that he had while there as a member of an airborne division 
and serving as a general vehicle repairman and heavy vehicle 
driver.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Consequently, it is conceded that he sustained an injury, 
i.e., acoustic trauma, while in Vietnam.

There is not, however, any clinical indication that the 
veteran had complaints of hearing loss or tinnitus in either 
ear while in service or that either of these conditions was 
diagnosed during service, or even sensorineural hearing loss 
within the one-year presumptive period after service.  There 
also is no medical evidence suggesting that a sensorineural 
hearing loss or tinnitus was diagnosed for several more years 
thereafter-prior to (at the very earliest) June 1982.  
However, the absence of clinical evidence of hearing loss or 
tinnitus during service, or during the years immediately 
subsequent to service, is not fatal to the claims if there is 
medical evidence indicating that the veteran currently has a 
hearing loss disability (for VA purposes), and tinnitus, and 
which shows that there is a medically sound basis for 
attributing these conditions to his service in the military.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  There is in this 
instance, so the claims must be granted.

Numerous doctors and audiologists who have examined the 
veteran on various occasions since June 1982 have not only 
confirmed that he has a bilateral sensorineural hearing loss 
and bilateral tinnitus, but they also have confirmed that his 
hearing impairment is sufficient to meet the criteria of 
section 3.385 to be characterized as a hearing "disability" 
for VA compensation purposes.  Thus, the dispositive issue is 
whether there is a medically sound basis for relating his 
bilateral sensorineural hearing loss and tinnitus to his 
military service-and in particular, to acoustic trauma 
coincident with his participation in combat.  See  Collette 
v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996).  Although the 
reports of the June 1993, September 1993, and January 1996 VA 
audiometric evaluations indicate the veteran was subjected to 
prolonged noise exposure both during service and since, in 
his civilian occupation (as a bus mechanic, driver, and shop 
foreman), the fact that his current hearing impairment and 
tinnitus appears due to multiple factors does not, in turn, 
lessen the fact that these conditions are at least as likely 
as not partially attributable to the acoustic trauma that he 
sustained during service.  Therefore, the evidence for and 
against the claims is at least in relative equipoise on the 
dispositive issue of the medical etiology of the bilateral 
sensorineural hearing loss and tinnitus.  In such situations, 
the veteran is given the benefit of the doubt, so service 
connection is warranted for both conditions.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

II.  Earlier Effective Date 

The veteran alleges that his PTSD was as severe on July 29, 
1993, when he initially filed his claim for VA compensation 
benefits, as it is now that he has obtained a 100 percent 
rating for it-effective August 5, 1998.  Therefore, 
he believes that he is entitled to an effective date sometime 
during 1992 because his primary care psychiatrist, Gene 
Tinelli, M.D., Ph.D., has indicated that he was unemployable 
as of that year due to the severity of his PTSD, and since 
there are actual medical records on file pertaining to 
evaluations and treatment that he received during that year 
to substantiate this.

The law governing the assignment of an effective date for an 
award of increased compensation is contained in 38 U.S.C.A. 
§ 5110(b)(2), which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that in increase in 
disability had occurred, if application 
is received within one year from such 
date.

See also 38 C.F.R. § 3.400(o)(2) (1999) (to the same effect); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98 (Sept. 23, 1998).  However, when there has been a prior 
determination as to the proper rating to be assigned-as 
there was in this case when the RO granted service connection 
for the PTSD in the July 1994 rating decision and assigned a 
30 percent rating effective from the date of the veteran's 
claim, see 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2), 
any claim based upon the same factual basis may not be 
considered.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Consequently, since the RO sent the veteran appropriate 
notice following the July 1994 decision concerning the 
30 percent rating initially assigned for his PTSD, and 
because he did not timely appeal the decision, it has become 
a final and binding determination, and the evidence that was 
available to the RO when it decided his claim during that 
year may not now be used as a basis for establishing that he 
deserved a 100 percent rating earlier.  See Best v. Brown, 
10 Vet. App. 322, 325 (1997) (for a VA decision to become 
final and binding, it is required that the claimant receive 
written notification of the decision); see also 38 U.S.C.A. 
§ 5104(a); 38 C.F.R. §§ 3.103, 19.25 (the written 
notification must explain the reasons for the decision and 
apprise him of his procedural and appellate rights).  Only 
when the claimant does not receive proper notification of the 
decision denying his claim does the one-year limit for timely 
appealing the decision not begin to run.  Tablazon v. Brown, 
8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 
6 Vet. App. 518 (1994).  There is no indication that the 
veteran was not given the required notice in July 1994.  
Consequently, the July 1994 decision is final as to the 
rating and its effective date.

Furthermore, because the July 1994 RO decision became final 
and binding, the Board can only look to any claims filed and 
to the facts established by the evidence received since that 
decision for determining the proper effective date for the 
assignment of the 100 percent rating.  See 38 C.F.R. 
§ 3.400(r) (when a claim is denied and not appealed, the 
effective date for an award subsequently made is the date of 
receipt of the reopened claim or date entitlement arose, 
whichever is later).  Moreover, for these purposes, the 
provisions of 38 U.S.C.A. § 5110(b)(2) refer to the date an 
"application" is received by VA.  "'Application' is not 
defined in the statute.  However, in the regulations, 'claim' 
and 'application' are considered synonymous and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p) (1991)).  Under some 
circumstances, the date of VA outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  38 C.F.R. § 3.157(b)(1) (1999).  This may be done 
after a formal claim for compensation has been allowed, or a 
formal claim for compensation disallowed because the service-
connected disability was not compensable in degree.  
38 C.F.R. § 3.157(b) (1999).  Also, pursuant to 38 C.F.R. 
§ 3.155, any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, either from a claimant, his or her duly authorized 
representative, a Member of Congress, or some other person 
acting as the next friend of the claimant who is not sui 
juris, may be considered an informal claim-provided that it 
identifies the benefit sought, and if, after being notified 
by VA of the need to complete an application in the manner 
prescribed by the Secretary for a formal claim, it thereafter 
is received within one year.  See also 38 U.S.C.A. § 5101(a); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In this particular case, however, no such communication was 
received from the veteran, his representative or anyone else 
following the July 1994 RO decision until December 7, 1995, 
when the veteran underwent a VA psychiatric evaluation to 
assess the severity of his PTSD.  The RO received the report 
of that evaluation on January 8, 1996, and promptly 
considered it as an informal claim for a rating higher than 
30 percent.  However, the results of that evaluation did not 
support a higher rating because the veteran was observed on 
mental status evaluation to be cooperative and only 
experiencing a mild-to-moderate degree of distress and 
anxiety.  38 C.F.R. § 4.132 (1995).  Although his affect was 
constricted and mood depressed, his thought processes were 
within normal limits, and his thought content was negative 
for signs of any active, ongoing suicidal ideation, intention 
or plan.  He also had no signs of homicidal or paranoid 
ideation; his psychosocial stressors were judged to be only 
moderate; and his Global Assessment of Functioning (GAF) 
score was approximately 60-which, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM), was indicative of only 
"moderate" symptoms or "moderate" difficulty in social, 
occupational or school functioning.  In the overall 
diagnostic assessment, the examiner indicated the veteran's 
PTSD was chronic and moderate-to-severe in nature, but that 
he appeared to be capable of managing his own benefit 
payments, himself.  Thus, the results of that evaluation 
simply did not reasonably suggest that his PTSD was so severe 
that it caused:  1) the attitudes of all contacts except the 
most intimate to be so adversely affected as to result in 
virtual isolation in the community; 2) that he exhibited 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or 3) that there was demonstrable inability 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).  

VA did not revise the rating criteria for evaluating the 
severity of psychiatric disorders, including PTSD, until 
later in 1996-effective November 7, 1996.  So the RO, at 
least at the time of its decision in March 1996 denying a 
rating higher than 30 percent based on the results of that 
evaluation, did not have to do a comparison of the former and 
revised rating criteria and apply the version most favorable 
to the veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, the veteran did, nonetheless, 
appeal the RO's March 1996 decision, and there is other 
probative evidence that was received in 1996 showing that his 
PTSD rendered him unemployable and, consequently, this 
evidence provides a basis for assigning an effective date 
earlier than the one currently assigned.

The veteran's primary care psychiatrist, Gene Tinelli, M.D., 
Ph.D., who was on staff at the local VA Medical Center (VAMC) 
in Syracuse, New York, indicated in a statement prepared on 
December 14, 1996, that the veteran was unemployable due to 
the severity of his PTSD.  VA is charged with 
"constructive" notice of that statement, although it was 
not actually received at the RO until February 1997.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  There also, 
however, was other probative medical evidence of record at 
that time, but less favorable to the claim, concerning VA 
psychiatric evaluations the veteran underwent on several 
different occasions during 1997 and 1998-either for 
compensation purposes or while hospitalized for treatment-
which indicated that his PTSD, although severe, was not 
totally incapacitating socially and did not render him 
unemployable.  He had a GAF score of 52 when admitted to a 
VAMC in April 1997, and an even higher GAF score of 55 when 
discharged in May 1997.  He had similar GAF scores during 
subsequent hospitalizations and examinations later that year; 
it was 45 when admitted to a VAMC in October 1997 and 55 when 
discharged in November 1997.  It was 50 when again admitted 
to a VAMC in December 1997 and 54 when discharged in January 
1998.  Also, a VA psychiatrist who examined the veteran 
for compensation purposes in May 1998 indicated that his GAF 
score was 48 and, more importantly, that he was indeed 
"employable."  According to the DSM, those GAF scores are 
indicative "moderate" to "serious" symptoms and 
impairment.  Nevertheless, the more recent evidence is 
consistent with the earlier opinion of Dr. Tinelli that the 
PTSD did, in fact, render the veteran unemployable, and this 
evidence shows a progressive deterioration in the status of 
his mental state, with continually decreasing GAF scores 
further corroborating the totality of his psychiatric 
impairment-particularly insofar as it relates to his 
inability to work.

Since Dr. Tinelli did not prepare his statement until 
December 14, 1996, even acknowledging that VA had 
constructive notice of it as of that time, and while Dr. 
Tinelli indicated that the veteran was unemployable as of 
1992, the veteran is not entitled to an effective date 
earlier than December 14, 1996, because he did not appeal the 
RO's July 1994 decision.  The prior decision became final and 
binding on him, meaning that VA may not assign an effective 
date any earlier than the date of his reopened claim, which 
in this case is the December 1996 statement.

The only possible remaining theory of entitlement to an 
earlier effective date lies in the notion that the RO 
committed clear and mistakable error (CUE) in some or all of 
its earlier decisions by not granting a 100 percent rating 
for the PTSD.  See 38 C.F.R. § 3.105(a).  Neither the veteran 
nor his representative has explicitly raised a claim of CUE, 
but the Board will address this question because some of 
their statements reasonably could be construed as alleging 
CUE in some or all of the RO's earlier decisions, and since a 
finding of CUE would remove the finality and binding effect 
of those decisions and, thus, raise the possibility of 
assigning an earlier effective date.  For CUE to exist either 
the correct facts, as they were known at the time of the 
decision in question, were not before the adjudicator, i.e., 
more than a simple disagreement with how the facts were 
weighed or evaluated, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  The 
error must be "undebatable" and the sort which, had it not 
been made, would have "manifestly changed" the outcome of 
the decision, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See e.g., Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made.  Russell, 3 Vet. App. at 313.  "It must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A mere disagreement with how the 
RO evaluated the facts or weighed the evidence is 
insufficient to warrant a finding of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

All of the veteran's arguments in support of his claim 
essentially amount to a disagreement with how the RO weighed 
the evidence or evaluated the facts in its earlier decisions.  
And this, while unfortunate, is not a legal basis for a 
finding of CUE or, as applied specifically to this particular 
case, grounds for assigning an effective date earlier than 
December 14, 1996.  Therefore, this date is controlling in 
this appeal.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).


ORDER

Service connection for bilateral sensorineural hearing loss 
and bilateral tinnitus is granted.

An effective date of December 14, 1996, is granted for the 
award of a 100 percent rating for PTSD, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

